         Case 2:20-cv-00329-ACA Document 1 Filed 03/10/20 Page 1 of 15                      FILED
                                                                                   2020 Mar-11 AM 09:12
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                     IN THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 WILBERT GRIFFIN,                              )
                                               )
                         Plaintiff,            )
                                               )
               vs.                             )         Case No.: ________
                                               )
                                               )   JURY TRIAL DEMANDED
 CITY OF LEEDS,                                )
                                               )
                     Defendant.                )


                                        COMPLAINT


                                       INTRODUCTION

       1.     This is an action for legal and equitable relief to redress unlawful

discrimination on the basis of race and age, and for retaliation against the Plaintiff,

Wilbert Griffin (hereinafter “Plaintiff” or “Griffin”). This suit is brought to secure

the protection of and to redress the deprivation of rights secured by Title VII of the

Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991 and 42 U.S.C.

2000e, as amended, and 29 U.S.C. §621, et. seq., known as the Age Discrimination

in Employment Act of 1967, as amended ("ADEA"). Plaintiff requests a trial by jury

of all triable issues.

                                      JURISDICTION AND VENUE



                                                                                      1
        Case 2:20-cv-00329-ACA Document 1 Filed 03/10/20 Page 2 of 15




2.    The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331,

1343(a)(4) and 1343(a)(3), and 42 U.S.C. § 2000e-5.

 3. Venue is proper in this Court.



                                     PARTIES

4.    Plaintiff, Wilbert Griffin, is a fifty-eight (58) year old African American male

citizen of the United States and of the State of Alabama. Plaintiff is a resident

of this Judicial District and Division.

 5.   Defendant City of Leeds (“Defendant” or City”) is a local agency of the State

of Alabama. At all times relevant hereto the Defendant has engaged in business in

Leeds, Alabama and has been an employer within the meaning of 42 U.S.C. §

2000e(a), Title VII of the 1964 Civil Rights Act and the 1991 amendments thereto

and 29 U.S.C. §621, et. seq., known as the Age Discrimination in Employment Act

of 1967, as amended ("ADEA"). At all times relevant to this action, the Defendant

has maintained and operated a business in Alabama and has fifteen (15) or more

employees and is considered an employer for Title VII purposes and the 1991

amendments thereto, and the ADEA.

                       ADMINISTRATIVE PROCEDURES




                                                                                    2
         Case 2:20-cv-00329-ACA Document 1 Filed 03/10/20 Page 3 of 15




6.     Plaintiff brings this action for the unlawful employment practices and acts of

intentional discrimination and retaliation that occurred at the City of Leeds Police

Department.


7.     This action seeks to redress unlawful employment practices resulting from the

acts of Defendant, its agents, servants, and employees committed with respect to

Plaintiff’s employment.


8.     Plaintiff timely filed his Charge of Discrimination (420-2019-01829) (Exhibit

A) against Defendant with the Equal Employment Opportunity Commission on April

11, 2019, which was filed within 180 days of the commission of the unlawful

employment practices alleged herein.

9.     On December 11, 2019 the EEOC issued to Plaintiff a Notice of Right to Sue

regarding his EEOC Charge. (Exhibit B). Plaintiff filed suit within ninety (90) days

of receipt of his Notice of Right to Sue.

10.    All administrative prerequisites for filing suit have been satisfied, and Plaintiff

is entitled to bring this action.

                              STATEMENT OF FACTS

11.    Plaintiff is a fifty-eight (58) year old, African-American male.




                                                                                        3
        Case 2:20-cv-00329-ACA Document 1 Filed 03/10/20 Page 4 of 15




12.   Plaintiff has been discriminated and retaliated against because of his race and

age and has been denied rights afforded to him under the Constitution and laws of

the United States.

13.   On August 18, 1997, Plaintiff began employment with the City of Leeds

Police Department as a police officer. Plaintiff has been promoted to the rank of

Lieutenant.

14.   Plaintiff is a good employee and is qualified to hold his position as a

Lieutenant.

15.   On August 14, 2018, Plaintiff’s coworker and friend, Officer John Shields

(hereinafter “Shields”), an African American male, filed an EEOC Complaint

against the City of Leeds alleging discrimination based on race and for retaliation.

16.   Plaintiff supported Shields during a City of Leeds internal investigation into

Plaintiff’s and Shields’ alleged wrongdoing. During the course of the investigation,

the Defendant, City of Leeds, was aware of the EEOC charge filed by Officer Shields

and was aware of Plaintiff’s support of Officer Shields’ charge. Plaintiff’s support

of Officer Shields’ charge was a protected activity under Title VII.

17.   On October 12, 2018, Plaintiff was suspended for forty (40) hours without pay

for the incident Plaintiff and Shields were involved in.

18.   City of Leeds Mayor, David Miller (white male), also unilaterally suspended

Plaintiff’s ability to work off-duty jobs.


                                                                                       4
        Case 2:20-cv-00329-ACA Document 1 Filed 03/10/20 Page 5 of 15




19.   Plaintiff received these disciplinary actions without a due process hearing.

20.   Other similarly situated Caucasian employees have not been disciplined for

the same or similar conduct that Plaintiff was disciplined for on October 12, 2018.

Further, no similarly situated Caucasian employees have been disciplined for

supporting a coworker’s charge of discrimination with the EEOC.

21.   Plaintiff has been discriminated against by Defendant based on his race,

African American, and unlawfully retaliated against by Defendant in violation of

Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of

1991 and discriminated against based on his Age, fifty-eight (58), in violation of 29

U.S.C. §621, et. seq., known as the Age Discrimination in Employment Act of 1967,

as amended ("ADEA").

                   STATEMENT OF PLAINTIFF’S CLAIMS

                              COUNT I
               STATEMENT OF PLAINTIFF’S TITLE VII RACE
              DISCRIMINATION CLAIM AGAINST DEFENDANT


22.   Plaintiff hereby adopt and re-alleges paragraphs eleven (11) through twenty-

one (21) as if fully set forth herein.

23.   Plaintiff is a fifty-eight (58) year old, African-American male.

24.   On August 18, 1997, Plaintiff began employment with the City of Leeds

Police Department as a police officer. Plaintiff has been promoted to the rank of

Lieutenant.
                                                                                     5
        Case 2:20-cv-00329-ACA Document 1 Filed 03/10/20 Page 6 of 15




25.   Plaintiff is a good employee and is qualified to hold his position as a

Lieutenant.

26.   On August 14, 2018, Plaintiff’s coworker and friend, Officer John Shields

(hereinafter “Shields”), an African American male, filed an EEOC Complaint

against the City of Leeds alleging discrimination based on race and for retaliation.

27.   Plaintiff supported Shields during a City of Leeds internal investigation into

Plaintiff’s and Shields’ alleged wrongdoing. During the course of the investigation,

the Defendant, City of Leeds, was aware of the EEOC charge filed by Officer Shields

and was aware of Plaintiff’s support of Officer Shields’ charge. Plaintiff’s support

of Officer Shields’ charge was a protected activity under Title VII.

28.   On October 12, 2018, Plaintiff was suspended for forty (40) hours without pay

for the incident Plaintiff and Shields were involved in.

29.   City of Leeds Mayor, David Miller (white male), also unilaterally suspended

Plaintiff’s ability to work off-duty jobs.

30.   Plaintiff received these disciplinary actions without a due process hearing.

31.   Other similarly situated Caucasian employees have not been disciplined for

the same or similar conduct that Plaintiff was disciplined for on October 12, 2018.

Further, no similarly situated Caucasian employees have been disciplined for

supporting a coworker’s charge of discrimination with the EEOC.




                                                                                       6
         Case 2:20-cv-00329-ACA Document 1 Filed 03/10/20 Page 7 of 15




32.   The actions of Plaintiff’s supervisors, including the suspension of Plaintiff, has

caused the Plaintiff financial loss, emotional distress, and loss of the enjoyment of life.

33.   The Defendant has a habit and/or practice of allowing and condoning

discrimination based on race against its employees.

34.   Plaintiff has suffered embarrassment, humiliation, shame, damage to reputation,

mental distress, emotional distress, emotional and physical pain and anguish and lost

wages as a consequence of Defendant’s unlawful conduct.

35.   Defendant violated the Federal Civil Rights statutes that prohibit employers

from discriminating against employees in the terms and conditions of employment

on the basis of race.

36.   Defendant         failed   to   train   its   employees      on     its   purported

antidiscrimination/antiharassment policies and reporting procedures.

37.   Defendant’s dissemination of any antidiscrimination/antiharassment policies

and reporting procedures has been ineffective.

38.   Defendant’s illegal discriminatory action has injured Plaintiff.

39.   Defendant condoned and tolerated discrimination, and Defendant’s actions

were in violation of Title VII of the Civil Rights Act of 1964 as amended.

40.   Defendant failed to take any prompt and effective action reasonably

calculated to result in the prevention of and/or remedy of the discrimination Plaintiff

has been forced to endure.


                                                                                         7
         Case 2:20-cv-00329-ACA Document 1 Filed 03/10/20 Page 8 of 15




41.    The actions of the Defendant for its willfulness, wantonness, negligence,

recklessness, oppression, aggravation, and/or violation of the Plaintiff’s rights has

caused Plaintiff to retain the services of the undersigned attorney to protect his legal

rights. Consequently, the Plaintiff is entitled to recover his attorney’s fees in this

case from the Defendant.

42.    As a result of the above actions, Plaintiff has been, and will continue to be

injured and damaged.

                             COUNT II
                 STATEMENT OF PLAINTIFF’S TITLE VII
               RETALIATION CLAIM AGAINST DEFENDANT


43.    Plaintiff adopts and realleges paragraphs eleven (11) through twenty-one (21)

as if fully set forth herein.

44.    Plaintiff is a fifty-eight (58) year old, African-American male.

45.    On August 18, 1997, Plaintiff began employment with the City of Leeds

Police Department as a police officer. Plaintiff has been promoted to the rank of

Lieutenant.

46.    Plaintiff is a good employee and is qualified to hold his position as a

Lieutenant.

47.    On August 14, 2018, Plaintiff’s coworker and friend, Officer John Shields

(hereinafter “Shields”), an African American male, filed an EEOC Complaint

against the City of Leeds alleging discrimination based on race and for retaliation.
                                                                                       8
        Case 2:20-cv-00329-ACA Document 1 Filed 03/10/20 Page 9 of 15




48.   Plaintiff supported Shields during a City of Leeds internal investigation into

Plaintiff’s and Shields’ alleged wrongdoing. During the course of the investigation,

the Defendant, City of Leeds, was aware of the EEOC charge filed by Officer Shields

and was aware of Plaintiff’s support of Officer Shields’ charge. Plaintiff’s support

of Officer Shields’ charge was a protected activity under Title VII.

49.   On October 12, 2018, Plaintiff was suspended for forty (40) hours without pay

for the incident Plaintiff and Shields were involved in.

50.   City of Leeds Mayor, David Miller (white male), also unilaterally suspended

Plaintiff’s ability to work off-duty jobs.

51.   Plaintiff received these disciplinary actions without a due process hearing.

52.   Plaintiff has been unlawfully retaliated against by Defendant for supporting

Officer Shields’ charge of discrimination with the EEOC.

53.   The actions of Plaintiff’s supervisors, including the suspension of Plaintiff, has

caused Plaintiff financial loss, emotional distress, and loss of the enjoyment of life.

54.   The Defendant has a habit and/or practice of allowing and condoning retaliation

based on race against its employees.

55.   Plaintiff has suffered embarrassment, humiliation, shame, damage to reputation,

mental distress, emotional distress, emotional and physical pain and anguish and lost

wages as a consequence of Defendant’s unlawful conduct.




                                                                                          9
        Case 2:20-cv-00329-ACA Document 1 Filed 03/10/20 Page 10 of 15




56.    Defendant violated the Federal Civil Rights statutes that prohibit employers

from retaliating against employees in the terms and conditions of employment on the

basis of race.

57.    Defendant      failed   to   train    its   employees     on    its   purported

antidiscrimination/antiharassment/antiretaliation policies and reporting procedures.

58.    Defendant’s     dissemination    of   any    antidiscrimination/antiharassment

antiretaliation policies and reporting procedures has been ineffective.

59.    Defendant’s illegal retaliation action has injured Plaintiff.

60.    Defendant condoned and tolerated retaliation, and Defendant’s actions were

in violation of Title VII of the Civil Rights Act of 1964 as amended.

61.    Defendant failed to take any prompt and effective action reasonably

calculated to result in the prevention of and/or remedy of the retaliation Plaintiff has

been forced to endure.

62.    The actions of the Defendant for its willfulness, wantonness, negligence,

recklessness, oppression, aggravation, and/or violation of Plaintiff’s rights has

caused Plaintiff to retain the services of the undersigned attorney to protect his legal

rights. Consequently, Plaintiff is entitled to recover his attorney’s fees in this case

from the Defendant.

63.    As a result of the above actions, Plaintiff has been, and will continue to be

injured and damaged.


                                                                                     10
        Case 2:20-cv-00329-ACA Document 1 Filed 03/10/20 Page 11 of 15




                                COUNT III
                     PLAINTIFF’S AGE DISCRIMINATION
                      CLAIM AGAINST THE DEFENDANT


64.   Plaintiff hereby adopt and re-alleges paragraphs eleven (11) through twenty-

one (21) as if fully set forth herein.

65.   Plaintiff is a fifty-eight (58) year old, African-American male.

66.   On August 18, 1997, Plaintiff began employment with the City of Leeds

Police Department as a police officer. Plaintiff has been promoted to the rank of

Lieutenant.

67.   Plaintiff is a good employee and is qualified to hold his position as a

Lieutenant.

68.   On August 14, 2018, Plaintiff’s coworker and friend, Officer John Shields

(hereinafter “Shields”), an African American male, filed an EEOC Complaint

against the City of Leeds alleging discrimination based on race and for retaliation.

69.   Plaintiff supported Shields during a City of Leeds internal investigation into

Plaintiff’s and Shields’ alleged wrongdoing. During the course of the investigation,

the Defendant, City of Leeds, was aware of the EEOC charge filed by Officer Shields

and was aware of Plaintiff’s support of Officer Shields’ charge. Plaintiff’s support

of Officer Shields’ charge was a protected activity under Title VII.

70.   On October 12, 2018, Plaintiff was suspended for forty (40) hours without pay

for the incident Plaintiff and Shields were involved in.
                                                                                   11
        Case 2:20-cv-00329-ACA Document 1 Filed 03/10/20 Page 12 of 15




71.   City of Leeds Mayor, David Miller (white male), also unilaterally suspended

Plaintiff’s ability to work off-duty jobs.

72.   Plaintiff received these disciplinary actions without a due process hearing.

73.   No other similarly situated younger employees have been disciplined for the

same or similar conduct as Plaintiff. Further, no other similarly situated younger

employees have been disciplined for supporting a coworker’s EEOC charge of

discrimination.

74.   The ADEA makes it unlawful for an employer to fail or refuse to hire or to

discharge any individual, or otherwise discriminate against any individual with

respect to his compensation, terms, conditions, or privileges of employment, because

of such individual’s age.

75.   The actions of Plaintiff’s supervisors, including the suspension of Plaintiff, has

caused the Plaintiff financial loss, emotional distress, and loss of the enjoyment of life.

76.   The Defendant has a habit and/or practice of allowing and condoning

discrimination based on age against its employees.

77.   Plaintiff has suffered embarrassment, humiliation, shame, damage to reputation,

mental distress, emotional distress, emotional and physical pain and anguish and lost

wages as a consequence of Defendant’s unlawful conduct.




                                                                                        12
        Case 2:20-cv-00329-ACA Document 1 Filed 03/10/20 Page 13 of 15




78.   Defendant violated the Federal Civil Rights statutes that prohibit employers

from discriminating against employees in the terms and conditions of employment

on the basis of age.

79.   Defendant        failed   to   train   its   employees     on    its   purported

antidiscrimination/antiharassment policies and reporting procedures.

80.   Defendant’s dissemination of any antidiscrimination/antiharassment policies

and reporting procedures has been ineffective.

81.   Defendant’s illegal discriminatory action has injured Plaintiff.

82.   Defendant condoned and tolerated discrimination, and Defendant’s actions

were in violation of 29 U.S.C. §621, et. seq., known as the Age Discrimination in

Employment Act of 1967, as amended ("ADEA").

83.   Defendant failed to take any prompt and effective action reasonably

calculated to result in the prevention of and/or remedy of the discrimination Plaintiff

has been forced to endure.

84.   The actions of the Defendant for its willfulness, wantonness, negligence,

recklessness, oppression, aggravation, and/or violation of the Plaintiff’s rights has

caused Plaintiff to retain the services of the undersigned attorney to protect his legal

rights. Consequently, the Plaintiff is entitled to recover his attorney’s fees in this

case from the Defendant.




                                                                                     13
        Case 2:20-cv-00329-ACA Document 1 Filed 03/10/20 Page 14 of 15




85.    As a result of the above actions, Plaintiff has been, and will continue to be

injured and damaged.


                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court grant the

following relief after a trial by jury:

       A.     Grant Plaintiff a declaratory judgment that the practices complained

of herein are violative of the provisions of Title VII of the Civil Rights Act of 1964,

and the amendments thereto, and 29 U.S.C. §621, et. seq., known as the Age

Discrimination in Employment Act of 1967, as amended ("ADEA");

       B.     Grant Plaintiff an order enjoining Defendant and all persons acting in

concert with Defendant from engaging in discriminatory and retaliatory

employment practices;

       C.     Grant Plaintiff the appropriate amounts of backpay, interest, benefits,

damages, pay raises with back pay, and reinstatement to the job position from which

she was discriminatorily denied, or in the alternative, front pay;

       D.     Grant Plaintiff an award of compensatory damages, including but not

limited to an award for mental anguish and emotional distress;

       E.     Award Plaintiff her costs and expenses, including an award of

reasonable attorney's fees; and,

       F.     Award such other relief as may be appropriate.
                                                                                     14
     Case 2:20-cv-00329-ACA Document 1 Filed 03/10/20 Page 15 of 15




    PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY ON ALL

CLAIMS TRIABLE.

                                 Respectfully Submitted,

                                 /s/ Scott T. Morro
                                 Scott Morro (ASB-4954-C30M)
                                 Attorney for Plaintiff
                                 Morro Law Center, LLC
                                 P.O. Box 1644
                                 Gardendale, AL 35071
                                 Telephone: (205)631-6301
                                 Fax: (205) 285-8542
                                 morrowlawcenter@bellsouth.net




DEFENDANTS TO BE SERVED VIA CERTIFIED MAIL




                                                                      15
